Case: 21-60666     Document: 00516324030         Page: 1     Date Filed: 05/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 18, 2022
                                  No. 21-60666
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Clarence Lee,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:11-CR-89-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Clarence Lee, federal prisoner # 16343-043, appeals the extent of the
   sentence reduction the district court granted under 18 U.S.C. § 3582(c)(2)
   based upon Amendment 782 to the Sentencing Guidelines. Lee argues that,
   at his initial sentencing, he was sentenced in the middle of the guidelines


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60666      Document: 00516324030           Page: 2    Date Filed: 05/18/2022




                                     No. 21-60666


   sentencing range, and the district court, upon granting his § 3582(c)(2)
   motion, did not impose a comparable sentence; he asserts that the district
   court instead sentenced him to the top of the recalculated guidelines range to
   210 months of imprisonment. He contends that the district court should
   have sentenced him to 188 months, which was the sentence agreed upon by
   the parties. Lee also appeals the denial of his oral motion for recusal made
   pursuant to 28 U.S.C. § 455(a).
          The district court considered Lee’s motion, the initial and
   recalculated guidelines ranges, the 18 U.S.C. § 3553(a) sentencing factors,
   and Lee’s post-sentencing conduct. The court then exercised its discretion
   and concluded that the pertinent factors weighed in favor of Lee being
   granted a reduction within the recalculated guidelines range. See United
   States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009). Because the district court
   was not obligated to reduce Lee’s sentence at all, the district court did not
   have to reduce it further than it did within the recalculated guidelines range.
   Id. Accordingly, Lee has not shown that the district court abused its
   discretion by not granting him a greater reduction in sentence. See id. at 672-
   73.
          When the transcript of the resentencing hearing is reviewed in its
   entirety, it cannot be said that a reasonable person would doubt the district
   court judge’s impartiality or that bias existed. See In re Cheveron U.S.A., Inc.,
   121 F.3d 163, 165 (5th Cir. 1997); Litkey v. United States, 510 U.S. 540, 555
   (1994). Accordingly, Lee has failed to show that the district court abused its
   discretion in denying his motion to recuse. See United States v. Scroggins, 485
   F.3d 824, 829 (2007). The judgment of the district court is therefore
   AFFIRMED.




                                          2